Citation Nr: 1132894	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-08 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  In an May 1994 rating decision, the RO denied service connection for a right knee disorder.  The Veteran was notified of the decision, and did not initiate an appeal.

2.  Evidence received since the May 1994 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right knee disorder and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating that claim. 


CONCLUSION OF LAW

Evidence received since the May 1994 rating decision, in which service connection for a right knee disorder was denied, is not new and material, and therefore the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In March 2007 VA sent the Veteran a letter informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  The letter informed the Veteran that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in her possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the September 2007 rating decision and February 2008 SOC explained the basis for the RO's action, and the SOC provided her with an additional period to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the March 2007 letter that the RO sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the March 2007 letter to the Veteran.

The RO did not afford the Veteran a VA examination on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the Veteran has been diagnosed with a right knee disorder, there is no indication that it is associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

The Court of Appeals for Veterans Claims has held that the final phrase above ("must raise a reasonable possibility of substantiating the claim") should be viewed as enabling rather than precluding reopening.  In this regard, the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  The Court referred to VA's stated position in its rulemaking concerning the most recent revision to § 3.156(a), noting that VA did not mean to define "material" in the restrictive sense, i.e., "existing evidence that relates specifically to the reason why the claim was last denied," but rather, the intended meaning was "existing evidence that . . . relates to an unestablished fact necessary to substantiate the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  A May 1994 rating decision denied service connection for a right knee disorder.  The Veteran did not appeal that rating action, and it therefore became final.  In March 2007 the Veteran filed a request to reopen her claim.

Summarizing the evidence at the time of the May 1994 rating decision, the service treatment records show that at the Veteran's February 1992 discharge examination her lower extremities were normal.  There were no other complaints, treatment or diagnoses related to the right knee.

The post-service records show that the Veteran underwent a VA examination in February 1994.  She said that while on active duty she fell from an upper bunk and struck both of her knees on a footlocker, and that she did not seek treatment for the injury.  On examination of the knees there was no soft tissue swelling or bony deformity and no varus or valgus deformity.  Range of motion was within normal limits in all parameters without crepitation and without pain on passive motion.  During a squatting maneuver there was no pain or instability in the knees.  The examining physician wrote that both knees were normal on examination, and he did not make a diagnosis regarding them.

Regarding the evidence submitted since the February 1994 rating decision, April 2003 treatment records with M.E.M., D.O., a private orthopedist surgeon, indicate that the Veteran's right knee symptoms began on August 15, 2002 and that she complained of tightness, pain and aching.  Other symptoms included looseness and instability in the knee, locking and buckling.  The Veteran localized the pain by pointing at the medial knee.  Previous treatment consisted of physical therapy, and she was able to perform activities of daily living.

In June 2003 the Veteran underwent a right knee arthroscopy with partial medial and lateral meniscectomies, chondroplasty of the medial femoral condyle, and excision of the plical band and suprapatellar pouch due to internal derangement of the right knee.  Dr. M noted that conservative treatment had not led to an improvement of the symptoms.  At November 2003 treatment the Veteran reported that swelling and discomfort had decreased, but the Veteran did complain of aching.  The symptoms were worsened with kneeling and squatting and then attempting to stand up.  

J.F., M.D., a private family physician who treated the Veteran, wrote in a January 2005 statement that the Vetearn suffered from chronic knee pain and that she should limit her work to 8 hours a day, 40 hours a week to prevent exacerbating the pain.  At July 2005 treatment with Dr. M the Veteran was noted to be doing well and was released to full work duty.  

Dr. M wrote in a March 2007 statement that appears to have been for the Veteran's employer as part of a request to take leave under the Family and Medical Leave Act (FMLA) that the Veteran had had progressive pain for the past few months due to multiple injuries from working and delivering mail.  He noted that the right knee was painful and had popping.  The condition had begun in the past few months and the treatment would be NSAIDS (nonsteroidal anti-inflammatory drugs), physical therapy, and possible surgery.

A February 2007 MRI of the right knee showed a large tear of the anterior horn and body of the lateral meniscus with some articular cartilage chondromalacia of the lateral compartment.  The Veteran again underwent arthroscopic surgery on the right knee.  

The Veteran wrote in a March 2007 statement that Dr. M told her that the injury to her right knee had not occurred at work and that that type of injury occurred over a period of time.  She also wrote that she had fallen from the top bunk during boot camp, which injured her knee.  A February 2007 statement from A.W., a woman with whom the Veteran served, indicated that Ms. W recalled the Veteran complaining to drill instructors and fellow recruits that she had hurt her knee in boot camp.  Furthermore, Ms. W wrote that the Veteran was unable to perform most of her activities during that time without difficulty and that the Veteran personally told her that she had injured her knee.

At July 2007 treatment Dr. M noted that she was doing well with just a little stiffness and pain, and she was receiving physical therapy.

The Veteran wrote in an October 2007 statement that she injured her knee in boot camp and that the doctor did not order an MRI.  She also indicated that the only trauma she suffered to her knee during service was the fall from the bunk and that she currently had pain on a daily basis.  

The treatment records and statements from the Veteran's treating doctors submitted in connection to the request to reopen the previously denied claim do not contain any indication that her right knee disorder is related to her active service.  Dr. M's April 2003 treatment records indicate that symptoms related to the right knee began in August 2002, and the FMLA form indicates that the Veteran sustained multiple injuries while working for the Postal Service.  Therefore, although the records submitted since the May 1994 rating decision do constitute new evidence, in that they were not of record at the time of the previous decision, they are not material evidence, because they do not bear directly and substantially on the issue at hand.  In this regard, these reports do not, nor does any of the additional evidence submitted in connection with the request to reopen, demonstrate that the Veteran has a right knee disorder which is related to military service.  Therefore, the newly submitted evidence does not establish a missing element of the previously denied claim, and new and material evidence has not been submitted under the standard of Shade, supra.  The Board finds that the criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim cannot be reopened.  

Moreover, the Veteran's statement that Dr. M told her that the right knee injury did not occur at work is not credible because it contradicts the treatment records and FMLA statement from Dr. M discussed above.  Furthermore, the Veteran's and Ms. W's statements regarding the Veteran's having hurt her right knee during boot camp do not provide a reasonable chance of substantiating the claim for service connection.  See 38 C.F.R. § 3.156(a).  The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, an internal knee disorder requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

In summary, the Board finds that the evidence received in conjunction with the request to reopen is not new and material, and does not serve to reopen the claim for service connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Because the Board has found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted, the claim for service connection for a right knee injury is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


